 

 
Exhibit 10.
 
 
EMPLOYMENT AGREEMENT






THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of the 1st day of
January, 2005 (the “Effective Date”) by and between Acceris Communications Inc.,
a Florida corporation (the “Company”), and Eric S. Lipscomb (“Executive”).


The Executive is skilled in business and financial matters and possesses
knowledge of the business, products and operations of the Company. The parties
hereto believe that it is in their respective interests to enter into an
employment agreement whereby, for the consideration specified herein, Executive
shall provide the services specified herein. Certain definitions are set forth
in Section 7 of this Agreement.


The parties hereto agree as follows:




Section 1. Employment.


(a) Employment Period. The Company agrees to employ Executive and Executive
accepts such employment for the period (the ‘Employment Period”) beginning as of
the Effective Date and ending upon (a) the first anniversary of the Effective
Date or (b) such earlier date upon which the employment of the Executive shall
terminate in accordance with Section 2 herein (the date of termination being
hereinafter called the “Termination Date”). The Employment Period may be
extended by written agreement of the parties hereto. Any employment of Executive
by the Company following the expiration of the Employment Period shall be “at
will” and may be terminated by the Company at any time without any liability
other than the payment of any base salary and earned bonus through the effective
date of termination.


(b) Position and Duties.


(i) During the Employment Period, Executive shall serve as the Vice President of
Accounting, Controller and Chief Accounting Officer of the Company and the
Executive shall report to the Chief Financial Officer of the Company. Executive
shall perform all duties and shall have all powers which are commonly incident
to his office as well as all powers that are delegated to Executive by the Chief
Financial Officer.


(ii) Executive shall devote his best efforts and his full business time and
attention to the business and affairs of the Company, except for permitted
vacation periods in accordance with the Company’s policy, periods of illness or
other incapacity, and reasonable time spent with respect to civic and charitable
activities, provided that none of such activities shall materially interfere
with Executive’s duties to the Company or its Subsidiaries.


(c) Salary. Bonus and Benefits.


(i) During the Employment Period, the Company will pay Executive a base salary
at the rate of $150,000 per annum (the “Annual Base Salary”). The Annual Base
Salary shall be paid in such installments as is the policy of the Company with
respect to executive officers of the Company.


1

--------------------------------------------------------------------------------


(ii) Commencing with the Effective Date, Executive shall be eligible for a
discretionary annual bonus of up to twenty-five percent (25%) of Executive’s
Annual Base Salary (the “Bonus”). The amount of any Bonus to be awarded shall be
determined pursuant to the Acceris Management System, based on performance
criteria established at the beginning of each fiscal year, and the timing of
such award and the payment of any such Bonus shall be consistent with the
practice of the Company.


(iii) Executive shall be entitled to participate in all employee stock option,
pension and welfare benefit plans, programs and practices maintained by the
Company for its employees generally in accordance with the terms of such plans,
programs and practices as in effect from time to time, and in any other
insurance, pension, retirement or welfare benefit plans, programs and practices
which the Company generally provides to its executives from time to time.


(d) Expenses. The Company shall pay, or reimburse the Executive (at the
Company’s option), in accordance with policies established by the Company, for
all reasonable and necessary expenses and other disbursements incurred by the
Executive for or on behalf of the Company in the performance of his duties
hereunder, including, without limitation, travel on behalf of or in connection
with his services for the Company in a manner customary for the Company’s senior
executives, including food and lodging expenses while the Executive is away from
home performing services for the Company.


(e) Workplace and Work Schedule. Executive’s workplace shall be the Company’s
office in Pittsburgh, Pennsylvania. Executive shall be entitled to such holidays
as are established by the policies of the Company. Executive shall be entitled
to three (3) weeks (or more, in accordance with the Company’s vacation policy)
of vacation per year, which may be taken in various periods, subject to the
Company’s needs.


Section 2. Termination Of Employment.


(a) Death or Disability. The Company may terminate the Executive’s employment
hereunder due to the Executive’s death or Disability. If the Executive dies
during the Employment Period, the Termination Date shall be deemed to be the
date of the Executive’s death.


(b) Cause. The Company may terminate the employment of Executive hereunder at
any time for Cause (such termination being referred to herein as a “Termination
for Cause”) by giving the Executive written notice of such termination, with
such termination to take effect as of the date of such notice.


(c) Without Cause. The Company may terminate the employment of the Executive at
any time during the Employment Period without Cause by giving the Executive
written notice of such termination, with such termination to take effect as of
the date of such notice.


(d) Good Reason, Executive may terminate his employment hereunder for Good
Reason by providing written notice to the Company within 45 days of his
knowledge of the event constituting Good Reason. Notwithstanding the foregoing
provisions to the contrary, in no event shall the Executive terminate his
employment hereunder for Good Reason without providing the Company with at least
fifteen (15) days’ prior written Notice of Termination given by the Executive to
the Company and an opportunity for the Company to cure within that fifteen (15)
day period the Good Reason which the Executive believes provides him with
grounds to terminate his employment.


2

--------------------------------------------------------------------------------


(e) Notice of Termination. Any termination pursuant to this Section 2 shall be
communicated to Executive or the Chief Financial Officer, as applicable, by
Notice of Termination.




Section 3. Effect Of Termination Of Employment.


(a) Death or Disability. Upon the termination of Executive’s employment
hereunder due to death or Disability pursuant to Section 2(a), neither Executive
nor his beneficiary or estate shall have any further rights or claims against
the Company under this Agreement, except the right to receive (i) the unpaid
portion, if any, of the Annual Base Salary provided for in Section 1, computed
on a pro rata basis to the Termination Date (based on the actual number of days
elapsed over a year of 365 or 366 days, as applicable), (ii) the unpaid portion,
if any, of the Bonus and (iii) reimbursement for any expenses for which
Executive shall not have been reimbursed as provided for in Section 1 (such
amounts being collectively referred to as “Accrued Compensation”).


(b) Cause. Upon a termination of Executive’s employment hereunder by the Company
for Cause pursuant to Section 2(b), neither Executive nor his beneficiary or
estate shall have any further rights or claims against the Company under this
Agreement, except the right to receive (i) the unpaid portion, if any, of the
Annual Base Salary provided for in Section 1, computed on a pro rata basis to
the Termination Date (based on the actual number of days elapsed over a year of
365 or 366 days, as applicable) and (ii) reimbursement for any expenses for
which the Executive shall not have been reimbursed as provided for in Section 1.


(c) Without Cause. Upon a termination of Executive’s employment hereunder by the
Company without Cause pursuant to Section 2(c), neither Executive nor his
beneficiary or estate shall have any further rights or claims against the
Company under this Agreement, except the right to receive:


(i) any Accrued Compensation;


(ii) off payroll, an amount equal to the amount of the Annual Base Salary,
payable in accordance with Section 1 (c)(i), Executive would have received for
the period commencing on the Termination Date and ending six months after the
Termination Date; and


(iii) provided that Executive has met, as of the Termination Date, the
performance criteria established with respect to the Bonus for the fiscal year
in which the Termination Date occurs, the pro rata portion of the Bonus for such
fiscal year (based on the actual number of days elapsed from the beginning of
the fiscal year to the Termination Date), the timing of the payment of any such
Bonus to be consistent with the past practice of the Company.


(d) Upon a termination of the Executive’s employment hereunder by the Executive
for Good Reason pursuant to Section 2(d), neither the Executive nor his
beneficiary or estate shall have any further rights or claims against the
Company under this Agreement, except the right to receive:
 
(i) any Accrued Compensation; and



3

--------------------------------------------------------------------------------


(ii) off payroll, an amount equal to the amount of the Annual Base Salary,
payable in accordance with Section 1(c)(i), Executive would have received for
the period commencing on the Termination Date and ending six months after the
Termination Date.


(e) Release. Executive acknowledges and agrees that the payments provided for in
Sections 3(c)(ii) and 3(d)(ii) constitute liquidated damages for any claim of
breach of contract under this Agreement as it relates to termination of his
employment during the Employment Period without Cause pursuant to Section 2(c)
or with Good Reason pursuant to Section 2(d). Notwithstanding the foregoing, if
Executive is entitled to the payments set forth in Section 3(c)(ii) or Section
3(d)(ii) of this Agreement, Executive shall execute and agree to be bound by an
agreement, in form and substance satisfactory to the Company (the “Release”),
relating to the waiver and general release of any and all claims arising out of
or relating to Executive’s employment and termination of employment, and the
Company shall have no obligation to make the payments contemplated under Section
3(c)(ii) or Section 3(d)(ii), as the case may be if Executive fails to execute
such Release or seeks to revoke such Release. In addition, if Executive should
violate or threaten to violate the terms of Section 4 of this Agreement, the
continuing obligations of the Company to make the payments contemplated under
Section 3(c)(ii) or Section 3(d)(ii), as the case may be, shall immediately
terminate.


(f) Mitigation. Notwithstanding the foregoing and subject to the limitations on
competition hereunder, the amount of any payment by the Company provided for in
Section 3(c)(ii) or Section 3(d)(ii), as the case may be, shall be reduced by
the amount of any compensation earned by the Executive from a competitor of the
Company or any Subsidiary during the period such payment is to be made by the
Company.




Section 4. Confidentiality.


(a) Executive agrees that at all times, both during and for two years after
Executive’s employment by the Company, Executive will hold in a fiduciary
capacity for the benefit of the Company and not use or disclose to any third
party any trade secret, or other information, knowledge or data not generally
known to the public which Executive may have learned, discovered, developed,
conceived, originated, prepared or received during or as a result of Executive’s
employment by the Company or any Subsidiary or Affiliate with respect to the
operations, businesses, affairs, products, services, technology, intellectual
properties, Agents, customers, clients, pricing of products or services,
policies, procedures, accounts, personnel, concepts, format, style, techniques
or software of the Company or any Subsidiary or Affiliate of the Company
(“Proprietary Information”). Executive agrees that Company’s Proprietary
Information includes, without limitation, the business or other needs,
requirements, preferences or other information relating to Agents and customers
of the Company or any Subsidiary or Affiliate of the Company, acquisition
targets of the Company or any Subsidiary or Affiliate of the Company and all
information or data collected by the Company with reference thereto. Executive
agrees to comply with any and all procedures which the Company may adopt from
time to time to preserve the confidentiality of any trade secret or other
non-public proprietary, information, knowledge or data; that the absence of any
legend indicating the confidentiality of any materials will not give rise to an
inference that the contents thereof or information derived there from are not
confidential; that immediately following the termination of Executive’s
employment by the Company, Executive will return to Company all materials,
except for Executive’s personal items, provided to Executive by the Company
during the term hereof, all works created by Executive or others during the term
of Executive’s employment hereunder and all copies thereof; and that the Company
may, in its sole discretion, upon or after termination of Executive’s employment
by the Company, notify Executive’s new employer, clients or other parties that
Executive has had access to certain trade secrets, information, knowledge or
data which Executive is under a continuing obligation not to use or disclose.
Notwithstanding the foregoing, the limitations imposed on Executive pursuant to
this Section 4(a) shall not apply to Executive’s (i) compliance with legal
process or subpoena or (ii) statements in response to inquiry from a court or
regulatory body; provided, that Executive gives the Company reasonable prior
written notice of such process, subpoena or request.


4

--------------------------------------------------------------------------------


(b) In order to protect the Proprietary Information, Executive agrees that for a
period of twelve (12) months following the expiration or termination of
Executive’s employment hereunder, Executive will not, directly or indirectly,
for Executive’s own account or as a partner, joint venturer, employee, agent, or
consultant: (a) employ as an employee, engage as an independent contractor or
agent or otherwise retain or solicit or seek to so employ, engage, retain or
solicit any person who, during any portion of the two (2) years prior to the
date of expiration or termination of Executive’s employment was, directly or
indirectly, employed as an employee, engaged as an independent contractor or
Agent or otherwise retained by the Company or any Subsidiary or Affiliate of the
Company, save and except that Executive may employ former employees of the
Company’s finance department whose employment has been terminated by the
Company; or (b) induce any person or entity (except for individuals considered
to be clerical or secretarial staff) to leave his or her employment with the
Company, terminate an independent contractor or Agent relationship with the
Company or terminate or reduce any contractual relationship with Company or any
Subsidiary or Affiliate of the Company or (c) directly or indirectly induce or
influence any Agent, customer, supplier, or other person that has a business
relationship with the Company or any Subsidiary or Affiliate of the Company to
discontinue or reduce the extent of such relationship. Notwithstanding the
foregoing, the parties agree that Executive shall not be deemed to have violated
the provisions of this Section 4(b) in the event that any Person of which
Executive is a partner, joint venturer, employee, agent or consultant takes any
action that would otherwise violate the terms of this Section 4(b), so long as
such action is taken without the knowledge of Executive and not with respect to
any Person identified by Executive to the Person taking such action.


(c) All processes, improvements, formulations, ideas, inventions, designs and
discoveries, whether patentable or not (collectively “Discoveries”) and all
patents, copyrights, trademarks, and other intangible rights (collectively
“Intellectual Property Rights”) that may be conceived or developed by Executive
either alone or with others, during the Employment Period or any extension or
renewal thereof, whether or not conceived or developed during working hours, and
with respect to which any equipment, supplies, facilities, or trade secret
information of the Company or any Subsidiary or Affiliate of the Company was
used, or that related to the business of the Company or any Subsidiary or
Affiliate of the Company or to the Company’s or any Subsidiary’s or Affiliate’s
actual or demonstrably anticipated research and development, or that result from
any work performed by Executive for the Company, shall be the sole property of
the Company. As provided in Section 2870 of the California Labor Code, the
requirement to assign inventions hereunder shall not apply to an invention that
Executive develops entirely on his own time without using the Company’s or any
Subsidiary’s or Affiliate’s equipment, supplies, facilities, or trade secret
information,
 
5

--------------------------------------------------------------------------------


except for those inventions that either (a) relate, at the time of conception or
reduction to practice of the invention to the Company’s or any Subsidiary’s or
Affiliate’s business, or actual or demonstrably anticipated research or
development of the Company or any Subsidiary or Affiliate of the Company; or (b)
result from any work performed by Executive for the Company or any Subsidiary or
Affiliate of the Company. Executive shall take all action and execute and
deliver all agreements, assignments and other documents, including, without
limitation, all patent applications and assignments, requested by the Company or
any Subsidiary or Affiliate of the Company to establish the rights of the
Company or any Subsidiary or Affiliate of the Company under this Section 4(c)
and to vest in the Company or any Subsidiary or Affiliate of the Company title
to all Discoveries and Intellectual Property Rights which are the property of
the Company or any Subsidiary or Affiliate of the Company under this Section
4(c). Executive shall disclose to the Company all Discoveries and Intellectual
Property Rights conceived during the term of employment which Executive believes
meet the criteria set forth in California Labor Code Section 2870, whether or
not the property of the Company or any Subsidiary or Affiliate of the Company
under the terms of the preceding sentence, provided that such disclosure shall
be received by the Company in confidence to the extent it pertains to
Discoveries and Intellectual Property Rights which are not the property of the
Company under this Section 4(c).


(d) Because the breach or attempted or threatened breach of this Section 4 may
result in immediate and irreparable injury to the Company for which the Company
may not have an adequate remedy at law, the Company shall be entitled, in
addition to all other remedies, to a decree of specific performance thereof and
to a temporary and permanent injunction enjoining such breach, without posting
bond or furnishing similar security. The parties’ obligations under this Section
4 shall survive any termination of Executive’s employment or this Agreement.






Section 5. Acknowledgments By Executive.


Executive understands that the restrictions contained in Section 4 herein may
limit the ability of Executive to earn a livelihood in a competing business, but
Executive nevertheless believes that Executive has received and will receive
sufficient consideration and other benefits as an employee of the Company and as
otherwise provided hereunder to clearly justify such restrictions which, in any
event (given the education, skills and ability of Executive), Executive does not
believe would prevent him from earning a livelihood




Section 6. Tax Withholding.


The Company may withhold from any compensation or severance payable under this
Agreement all federal, state, city or other taxes as shall be required pursuant
to any law or governmental regulation or ruling.




Section 7. Definitions.


“Affiliate” of any particular Person means (i) any other Person controlling,
controlled by, or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, by contract, or otherwise, and (ii) if such Person is a partnership,
any partner thereof.


“Agent” means any Person which has received or is entitled to receive a
commission from the Company related to the sale or marketing of the Company’s
products or services.


6

--------------------------------------------------------------------------------


“Board” means the Board of Directors of the Company.


“Cause” means (i) Executive’s conviction of, or plea of guilty or nolo
contendere to, a crime constituting a felony, (ii) gross misconduct by the
Executive that is materially inconsistent with the terms hereof, (iii) material
failure by the Executive to perform his duties, which nonperformance continues
after written notice thereof and a fifteen (15) day chance to cure, (iv) the
Executive’s material breach of this Agreement, (v) habitual drug or alcohol use
which impairs the ability of Executive to perform his duties hereunder, (vi)
unauthorized breach of the company’s code of Conduct, (vi) Executive’s engaging
in fraud, embezzlement or any other illegal conduct with respect to the Company
which acts are harmful to, either financially, or to the business reputation of,
the Company or (vii) breach of the fiduciary duty owed by Executive to the
Company or of any of its Subsidiaries or Affiliates.


“Disability” means a physical or mental infirmity which impairs Executive’s
ability to perform substantially his duties for a total period exceeding six (6)
months during the Employment Period or for a period of four (4) consecutive
months. Disability shall be determined by a physician acceptable to both the
Company and Executive, or, if the Company and Executive cannot agree upon a
physician within 15 days after the Company claims that Executive is suffering
from a Disability, by a physician selected by two physicians, one designated by
each of the Company and Executive. Executive’s failure to submit to any physical
examination by any such physician after such physician has given reasonable
notice of time and place of such examination shall be conclusive evidence of
Executive’s inability to perform his duties hereunder.


“Good Reason” means, during the Employment Period and without Executive’s
consent:


(i) a material diminution of Executive’s title, reporting structure, position or
responsibilities or


(ii) a reduction in, or failure to pay, Executive’s Annual Base Salary or any
reduction in the benefits being required to be provided herein or any other
material breach of this Agreement.


“Notice of Termination” means a written notice which indicates the Termination
Date, the specific termination provision in this Agreement relied upon, and the
facts and circumstances, if any, claimed to provide a basis for such
termination.


“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof


“Subsidiary” means any corporation or other entity of which the securities
having a majority of the ordinary voting power in electing the board of
directors are, at the time as of which any determination is being made, owned by
the Company either directly or through one or more Subsidiaries.




7

--------------------------------------------------------------------------------






Section 8. Notices.


Any notice provided for in this Agreement must be in writing and must be either
personally delivered, mailed by first class mail (postage prepaid and. return
receipt requested) or sent by reputable overnight courier service’ (charges
prepaid) to the recipient at the address below indicated:




If to Company:


Acceris Communications Inc.
9775 Business Park Avenue
San Diego, California 92131

 
Attention:
Chief Executive Officer



If to Executive:


105 Beacon Hill Drive
Cranberry Twp., PA 16066


or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered
or sent or, if mailed, five days after deposit in the U.S. mail.




Section 9. General Provisions.


(a) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.


(b) Complete Agreement. This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.


(c) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.


(d) Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by Executive, the
Company and their respective successors and assigns; provided that the rights
and obligations of Executive under this Agreement shall not be assignable.


8

--------------------------------------------------------------------------------


(e) Choice of Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware.




(f) Remedies. Except as provided in Section 4(d) hereof, if any contest or
dispute arises between the parties with respect to this Agreement, such contest
or dispute shall be submitted to binding arbitration for resolution in New York
City in accordance with the rules and procedures of the American Arbitration
Association then in effect. The decision of the arbitrator shall be final and
binding on both parties, and any court of competent jurisdiction may enter
judgment upon the award. Each party shall pay its own legal fees and expenses
incurred in connection therewith.


(g) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and Executive.


(h) Insurance. The Company, at its discretion, may apply for and procure in its
own name and for its own benefit life and/or disability insurance on Executive
in any amount or amounts considered available. Executive agrees to cooperate in
any medical or other examination, supply any information, and to execute and
deliver any applications or other instruments in writing as may be reasonably
necessary to obtain and constitute such insurance. Executive hereby represents
that he has no reason to believe that his life is not insurable at rates now
prevailing for healthy men of his age.






IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
on the date noted below.




ACCERIS COMMUNICATIONS INC.


By: _________________________________   Date: _____________________
Name: Gary Clifford     
Its: Chief Financial Officer
 

 
______________________________________   Date: _____________________
Eric S. Lipscomb

 


9

--------------------------------------------------------------------------------


 


 
 
 